EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of October 1, 2010 (the "Effective Date"), by
and betweenMaiden Global Holdings, Ltd, GMAC House, Castle Street, High Wycombe,
HP13 6RN (the "Company") and Ronald M. Judd ("Executive").


WITNESSETH


WHEREAS, the Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) in order to set forth the terms and conditions of
Executive’s employment, intending to supersede any prior employment agreement,
written or oral, whether with the Company or other affiliates; provided,
however, that nothing herein shall be deemed to release the Company’s former
affiliates from any payment obligations to Executive under pre-existing
incentive compensation arrangements.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.            Duties and Responsibilities. The duties and responsibilities of
Executive shall be those of a senior executive of the Company, as the same shall
be assigned to him, from time to time, by the CEO of the Company’s ultimate
parent, Maiden Holdings, Ltd. (the “Parent”). Executive recognizes that, during
the period of his employment hereunder, he owes an undivided duty of loyalty to
the Company and agrees to devote substantially all of his business time and
attention to the performance of his duties and responsibilities and to use his
best efforts to promote and develop the business of the Company. Subject to the
approval of the CEO, which shall not be unreasonably withheld, Executive shall
be entitled to serve on corporate, civic, and/or charitable boards or committees
and to otherwise reasonably participate as a member in community, civic, or
similar organizations and the pursuit of personal investments which do not
present any material conflicts of interest with the Company. Executive shall be
required to travel as reasonably necessary to carry out his duties. This
Agreement can be assigned by the Company to an affiliate of the Company as long
as the principal duties required of Executive are consistent with the duties
assigned to him as President of Maiden Global Holdings, Ltd. and are within 40
miles of the Company’s location as of the Effective Date. Executive agrees to
execute another Employment Agreement with such affiliate, substantially
equivalent to this Agreement, upon any such assignment.


On the date (“Effective Date”) of the closing of the sale of the GMAC IIS
reinsurance business to the Parent, Executive shall be appointed President of
the Companyas of the Effective Date to serve in such position at the pleasure of
the CEO of the Parent, reporting on a day-to-day basis directly to the CEO of
the Parent.


2.            Employment Period. For a period commencing on the Effective Date
hereof and ending three years from the Effective Date (the “Employment Period”),
the Company hereby employs Executive in the capacities herein set forth.
Executive agrees, pursuant to the terms hereof, to serve in such capacities for
the Employment Period. This Agreement shall renew for successive three year
periods unless one of the parties provides written notice of not less than sixty
days prior to the end of the Employment Period or any successive Employment
Period that the party will not renew the Agreement.


(a)           Executive’s employment with the Company will commence on the
Effective Date.


(b)          Executive’s period of continuous employment commenced on March 1,
1990, including Executive’s period of employment with GM and GMAC.


3.            Compensation and Benefits.


(a)           Salary. The Company shall pay or cause an affiliate to pay
Executive a salary at the rate of Three Hundred Ten Thousand ($310,000) U.S.
dollars per annum (“Salary”),payable in accordance with the Company’s normal
payroll process. Executive shall be entitled to a salary review annually at the
end of each calendar year. Such salary review shall be based entirely on merit
and any salary adjustments shall be determined by the CEO of the Parent solely
at his discretion; provided, however, the Executive’s Salary may not be
decreased.


 
1

--------------------------------------------------------------------------------

 
 
(b)           Profit Bonus. Executive shall be eligible to receive an annual
bonus, which shall be determined by the CEO of the Parent in accordance to a
competitive long term and short term incentive plan, comparable to the long term
incentive plan Executive participated in prior to the Effective Date, which
shall be established by the CEO of the Parent.


(c)           Stock Options. From time to time, Executive may be granted options
to purchase common shares pursuant to the Maiden Holdings, Ltd. 2007 Equity
Incentive Plan (the “Plan”), subject to the terms and conditions of the Plan and
respective award agreement. Such share options will be incentive share options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended, to the extent permitted by law.


(d)           Executive may also receive other bonus payments determined at the
sole discretion of the CEO of the Parent (“Discretionary Bonus”).


(e)           Executive shall also be entitled to the following benefits:


 
(i)
five weeks (5) weeks of paid vacation for each twelve (12) months of the
Employment, or such greater period as may be approved from time to time by the
CEO of the Parent. Unused vacation time shall not be carried over to any
subsequent calendar year;



 
(ii)
paid holidays and any and all other work-related leave (whether sick leave or
otherwise) as provided to the Company’s other executive employees; and



 
(iii)
participation in such employee benefit plans to which executive employees of the
Parent, their dependents and beneficiaries generally are entitled during the
Employment Period and, including, without limitation, health insurance,
disability and life insurance, retirement plans and other present or successor
plans and practices of Parent for which executive employees, their dependents
and beneficiaries are eligible.

 
4.   Reimbursement of Expenses.  


The Company recognizes that Executive, in performing Executive’s functions,
duties and responsibilities under this Agreement, may be required to spend sums
of money in connection with those functions, duties and responsibilities for the
benefit of the Company and, accordingly, shall reimburse Executive for travel
and other out-of-pocket expenses reasonably and necessarily incurred in the
performance of his functions, duties and responsibilities hereunder upon
submission of written statements and/or bills in accordance with the regular
procedures of the Company in effect from time to time.


5.   Disability. In the event that Executive shall be unable to perform because
of illness or incapacity, physical or mental, all the functions, duties and
responsibilities to be performed by him hereunder for a consecutive period of
two (2) months or for a total period of three (3) months during any consecutive
twelve (12) month period, the Company may terminate this Agreement effective on
or after the expiration of such period (the “Disability Period”) upon five (5)
business days’ written notice to Executive specifying the termination date (the
“Disability Termination Date”). Executive shall be entitled to receive his
Salary and any unreimbursed expenses to the Disability Termination Date and for
a period of the three months thereafter. Disability under this paragraph, shall
be determined by a physician who shall be selected by the Company and approved
by Executive. Such approval shall not be unreasonably withheld or delayed, and a
physician shall be deemed to be approved unless he or she is disapproved in
writing by Executive within ten (10) days after his or her name is submitted.
The Company may obtain disability income insurance for the benefit of Executive
in such amounts as the Company may determine.


 
2

--------------------------------------------------------------------------------

 
 
6.   Death. In the event of the death of Executive during the Employment Period,
this Agreement and the employment of Executive hereunder shall terminate on the
date of death of Executive. Executive’s heirs or legal representatives shall be
entitled to receive his Salary earned to the date of his death and for a period
of three months thereafter and any unreimbursed expenses.


7.           Termination.   The Company may discharge Executive for Cause at any
time. Cause for discharge shall mean (i) a material breach of this Agreement by
Executive, but only if such breach is not cured within thirty (30) days
following written notice by the Company to Executive of such breach, assuming
such breach may be cured; (ii) Executive is convicted of any crime involving
moral turpitude; or (iii) Executive engages in any willful act or willful course
of conduct constituting an abuse of office or authority which significantly
adversely affects the business or reputation of the Company. No act, failure to
act or course of conduct on Executive’s part shall be considered “willful”
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his action, omission or course of conduct was in the best
interest of the Company. Any written notice by the Company to Executive pursuant
to this paragraph 7 shall set forth, in reasonable detail, the facts and
circumstances claimed to constitute the Cause. If Executive is discharged for
Cause, the Company, without any limitations on any remedies it may have at law
or equity, shall have no liability for salary or any other compensation and
benefits to Executive after the date of such discharge.


8.   Non-Disclosure of Confidential Information. “Confidential Information”
means all information known by Executive about the Company’s business plans,
present or prospective customers, vendors, products, processes, services or
activities, including the costing and pricing of such services or activities,
employees, agents and representatives. Confidential Information does not include
information generally known, other than through breach of a confidentiality
agreement with any of the Company’s, in the industry in which the Company
engages or may engage. Executive will not, while this Agreement is in effect or
after its termination, directly or indirectly, use or disclose any Confidential
Information, except in the performance of Executive’s duties for the Company, or
to other persons as directed by the CEO of the Parent. Executive will use
reasonable efforts to prevent unauthorized use or disclosure of Confidential
Information. Upon termination of employment with the Company, Executive will
deliver to the Company all writings relating to or containing Confidential
Information, including, without limitation, notes, memoranda, letters,
electronic data, drawings, diagrams, and printouts, as well as any tapes, discs,
flash drives or other forms of recorded information. If Executive violates any
provision of this Section while this Agreement is in effect or after
termination, the Company specifically reserve the right, in appropriate
circumstances, to seek full indemnification from Executive should the Company
suffer any monetary damages or incur any legal liability to any person as a
result of the disclosure or use of Confidential Information by Executive in
violation of this Section.


9.   Restrictive Covenant.


(a)   Prohibited Activities. Executive agrees that he shall not (unless he has
received the prior written consent of the Company), during the period beginning
on the date of termination of employment and during the term of this Agreement
and ending three (3) years thereafter (the “Restriction Period”), directly or
indirectly, for any reason, for his own account or on behalf of or together with
any other person or firm:


 
(i)
hire or solicit for employment or call, directly or indirectly, through any
person or firm, on any person who is at that time (or at any time during the one
year prior thereto) employed by or representing the Company with the purpose or
intent of attracting that person from the employ of the Company;



 
(ii)
call on, solicit or perform services for, directly or indirectly through any
person or firm, any person or firm that at that time is, or at any time within
one year prior to that time was, a customer of the Company or any prospective
customer that had or, to the knowledge of Executive, was about to receive a
business proposal from the Company, for the purpose of soliciting or selling any
product or service in competition with the Company; or

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iii)
call, directly or indirectly through any person or firm, on any entity which has
been called on by the Company in connection with a possible acquisition by the
Company with the knowledge of that entity’s status as such an acquisition
candidate, for the purpose of acquiring that entity or arranging the acquisition
of that entity by any person or firm other than the Company.



(b)           Damages. Because of (i) the difficulty of measuring economic
losses to the Company as a result of any breach by Executive of the covenants in
Sections 9(a), and (ii) the immediate and irreparable damage which could be
caused to the Company for which they would have no other adequate remedy,
Executive agrees that the Company may enforce the provisions of Paragraph 9(a)
by injunction and restraining order against Executive if he breaches any of said
provisions, without necessity of providing a bond or other security.


(c)           Reasonable Restraint. The parties hereto agree that Sections 9(a)
and 9(b) impose a reasonable restraint on Executive in light of the activities
and business of the Company on the date hereof and the current business plans of
the Company.


10.           Ownership of Inventions.  Executive shall promptly disclose in
writing to the CEO of the Parentall inventions, discoveries, and improvements
conceived, devised, created, or developed by Executive in connection with his
employment (collectively, “Invention”), and Executive shall transfer and assign
to the Company all right, title and interest in and to any such Invention,
including any and all domestic and foreign patent rights, domestic and foreign
copyright rights therein, and any renewal thereof. Such disclosure is to be made
promptly after the conception of each Invention, and each Invention is to become
and remain the property of the Company, whether or not patent or copyright
applications are filed thereon by the Company. Upon request of the Company,
Executive shall execute from time to time during or after the termination of
employment such further instruments including, without limitation, applications
for patents and copyrights and assignments thereof as may be deemed necessary or
desirable by the Company to effectuate the provisions of this Section.


11.           Construction. If the provisions of paragraph 9 should be deemed
unenforceable, invalid, or overbroad in whole or in part for any reason, then
any court of competent jurisdiction designated in accordance with paragraph 13
is hereby authorized, requested, and instructed to reform such paragraph to
provide for the maximum competitive restraint upon Executive’s activities (in
time, product, geographic area and customer or employee solicitation) which
shall then be legal and valid.


12.           Damages and Jurisdiction. Executive agrees that violation of or
threatened violation of any of paragraphs 8, 9 or 10 would cause irreparable
injury to the Company for which any remedy at law would be inadequate, and the
Company shall be entitled in any court of law or equity of competent
jurisdiction to preliminary, permanent and other injunctive relief against any
breach or threatened breach of the provisions contained in any of said
paragraphs 8, 9 or 10 hereof, and such compensatory damages as shall be awarded.
Further, in the event of a violation of the provisions of paragraph 9, the
Restriction Period referred to therein shall be extended for a period of time
equal to the period that any violation occurred.


13.           Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of New York, without
giving effect to the principles of conflict of laws thereof. The Company and
Executive hereby each consents to the exclusive jurisdiction of the state and
federal courts sitting in New York county, New York, with respect to any dispute
arising under the terms of this Agreement and further consents that any process
or notice of motion therewith may be served by certified or registered mail or
personal service, within or without Bermuda, provided a reasonable time for
appearance is allowed. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury with
respect to any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. The parties further agree that any
judgment, order or injunction granted by any court within Bermuda shall be
enforceable in any jurisdiction in which the Company or its affiliates do
business.


 
4

--------------------------------------------------------------------------------

 
 
14.           Indemnification. To the fullest extent permitted by, and subject
to, the Company’s[Certificate of Incorporation and By-laws], the Company shall
indemnify and hold harmless Executive against any losses, damages or expenses
(including reasonable attorney’s fees) incurred by him or on his behalf in
connection with any threatened or pending action, suit or proceeding in which he
is or becomes a party by virtue of his employment by the Company or any
affiliates or by reason of his having served as an officer or director of the
Company or any other corporation at the express request of the Company, or by
reason of any action alleged to have been taken or omitted in such capacity.


15.           Severability. If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, that determination will not affect the
enforceability of any other provision of this Agreement, and the remaining
provisions of this Agreement will be valid and enforceable according to their
terms.


16.           Withholding. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under any
applicable employment or income tax laws or similar statutes or other provisions
of law then in effect.


17.           Successors to Company. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of Executive and the
Company and any successor or assign of the Company, including, without
limitation, any corporation acquiring, directly or indirectly, all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
embraced within the term “Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company. The services to be provided by
Executive hereunder may not be delegated nor may Executive assign any of his
rights hereunder.


18.           No Restrictions. Executive represents and warrants that as of the
Effective Date, Executive is not subject to any contractual obligations or other
restrictions, including, but not limited to, any covenant not to compete, that
could interfere in any way with his employment hereunder.


19.           Miscellaneous.


(a)           This Agreement will be binding and inure to the benefit of
Executive and Executive’s personal representatives, and the Company, their
successors and assigns.


(b)           If Executive should die while any amount would still be payable to
him under this Agreement if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s estate or legal representative.


(c)           The failure of any of the parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any provision or
succeeding breach of such provision or any other provision.


(d)           All notices under this Agreement shall be given by registered or
certified mail, return receipt requested, directed to parties at the following
addresses or to such other addresses as the parties may designate in writing:
 
If to the Company:


c/o Maiden Holdings, Ltd.
131 Front Street, 2nd Floor
Hamilton HM12 Bermuda
Attention: Secretary


 
5

--------------------------------------------------------------------------------

 
 
If to Executive:
c/o Maiden Global Holdings, Ltd.
GMAC House, Castle Street,
High Wycombe, HP13 6RN


(e)           In furtherance and not in limitation of the foregoing, this
Agreement supersedes any employment agreement between the Company and Executive,
written or oral, and any such agreement hereby is terminated and is no longer
binding on either party; provided, however, that nothing herein shall be deemed
to release the Company’s former affiliates from any payment obligations to
Executive under pre-existing incentive compensation arrangements.


20.           Key Man Insurance Authorization. At any time during the term of
this Agreement, the Company will have the right (but not the obligation) to
insure the life of Executive for the sole benefit of the Company and to
determine the amount of insurance and type of policy. The Company will be
required to pay all premiums due on such policies. Executive will cooperate with
the Company in taking out the insurance by submitting to physical examination,
by supplying all information required by the insurance company, and by executing
all necessary documents. Executive, however, will incur no financial obligation
by executing any required document, and will have no interest in any such
policy.


21.           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be duplicate originals.


MAIDEN GLOBAL HOLDINGS, LTD.


By:
/s/ Arturo Raschbaum
     
/s/ Ronald M. Judd
 
RONALD M. JUDD
 


 
 
6

--------------------------------------------------------------------------------

 